DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Claims 1-20 stand allowed.  The specification and drawings stand objected to. Applicants provided a replacement drawing and amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification objections: Applicants’ amendments address the previously noted objections and one of the drawing objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification and the drawing objection addressed by the specification change are withdrawn.
Drawing objections: Applicants’ amendment addresses the remaining drawing objection and is accepted and entered.  No new matter has been added.  The previously noted drawing objection is withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims or that can be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1-20 are allowed.
Note: No amendments are made with this Examiner’s Comment.
Reasons for Allowance
In considering the allowability of the claims, the Office considered a combination of Kurogi, U.S. Pat. Pub. No. 2019/0333889, and Katkar, U.S. Pat. Pub. No. may be in direct contact.  Applicants’ specification ¶ 81.  However, in light of the disclosure, which describes the advantages of the shape and the direct contact between the insulating layers and the pads, id. ¶ 83, the Office determined that the independent claims, as written, were patentably significant configurations.  Lee, U.S. Pat. No. 9,929,102, assigned to Samsung Electronics but with different inventors, has similar art as disclosed, but the “lower structure” is sufficiently different—more of a redistribution layer without the claimed pads than the claimed lower structure—that the Office did not apply the reference in rejections.  Kim, U.S. Pat. Pub. No. 2010/0258936, discloses through electrodes that pass through the pads.  Thus, the claimed advantages for reduced thickness are not present.  Sakurada, U.S. Pat. Pub. No. 2013/0344658, does not disclose direct contact between pads, and an insulating layer on the lower structure or first semiconductor chip is not present.  Instead, Sakurada uses bump electrodes to make the electrical connection.  Again, the claimed advantages for reduced thickness are not present. For these reasons, the Section 103 rejections were not made.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the lower insulating layer is in direct contact with and coupled to the upper insulating layer and the lower pad is in contact with and coupled to the upper pad”, in combination with the remaining limitations of the claim.

With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “wherein the lower pad is in direct contact with and coupled to the upper pad, wherein the lower insulating layer is in contact with and coupled to the upper insulating layer”, in combination with the remaining limitations of the claim.
With regard to claims 14-17: The claims have been found allowable due to their dependency from claim 13 above.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “wherein the plurality of semiconductor chips comprises a first semiconductor chip and a second semiconductor chip in direct contact with each other, […] wherein the second lower side of the second semiconductor chip is narrower than the second upper side of the second semiconductor chip”, in combination with the remaining limitations of the claim.
With regard to claims 19 and 20: The claims have been found allowable due to their dependency from claim 18 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897